Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 10, 15, 17, 22, 26, 29, 36, 44, 47, 52, 66, 71, 82-83, 86, are pending in this application.
Claims 2-4, 6-9, 11-14, 16, 18-21, 23-25, 27-28, 30-35, 37-43, 45-46, 48-51, 53-65, 67-70, 72-81, 84-85, 87-91, are deleted.
Claim 22, is withdrawn.
Restriction
Applicant’s attempt to cure the deficit on insufficient response to the restriction requirement mailed 1/25/22, in the Paper filed 7/6/22, is deemed new matter and must be withdrawn, if the new definition is not the same as those set forth by the Examiner in the NF mailed 4/14/22.  It should be noted that the application was effectively abandoned by applicant but was revived only on the basis of the definition by the Examiner.
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 1, 5, 10, 15, 17, 26, 29, 36, 44, 47, 52, 66, 71, 82-83, 86, are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The grouping of compounds of claim 1, is improper because, the alternatives defined by the group do not share both a single structural similarity and a common use for the following reasons: 1) the compounds are different for each definition of R, R1-R7, some of which have sub-definitions, 2) X, X’, Z, each has multiple definitions and 3) there are non-limiting aryl, cycloalkene, which may be substituted.  
The single structural element shared by the compounds of formulae I and II is  
    PNG
    media_image1.png
    27
    47
    media_image1.png
    Greyscale
.  However, according to the specification 
    PNG
    media_image1.png
    27
    47
    media_image1.png
    Greyscale
 does not have the asserted utility. Therefore, the grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 The elected species is found in condition for allowance and the search was extended to include compounds of formula II, wherein A, A’, R, R1, R3-R7, X, are as defined in claim 1, Z is absent, X’ and R3 together do not form a 5 or 6 membered ring.  R2 is not applicable.  The search was stopped because the non-elected species are not sufficiently few in numbers and have different structures.  The remaining non-elected species are held withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Response
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. Applicant disagrees with the representation of the single structural element identified in the rejection, citing In re Hanish in support thereof.  Applicant’s disagreement is no justification that the rejection was proper. Other POSAs, such as the Examiner would agree with the rejection.  The requirement is a single structural element shared by the compounds of formulae I and II, which is  
    PNG
    media_image1.png
    27
    47
    media_image1.png
    Greyscale
.  The requirement is not structural elements (plural). When each variable changes the structure must necessarily change.  Even if applicant’s assertion that formulae I-II share 
    PNG
    media_image2.png
    118
    120
    media_image2.png
    Greyscale
is correct, applicant fails to identify the utility(s) of the structure. There is no evidence in the specification the structure has the asserted utility. In Hanish, coumarin is identified as dye. Applicant’s argument fails both prongs of a proper Markush claim.
Applicant’s assertion of bioisosteres equivalents is not correct because compound I has two rings while compound II has three rings, The third ring in compound II cannot be ignored because it is not a variable. Not all the compounds having the same or similar biological activities are ipso facto bioisosteres equivalents. Applicant must revisit the principles of bioisosteres equivalents. Also, there is no evidence in the specification compounds I-II have the asserted utilities. Applicant fails to identify the page and section of the specification where table 2, can be found and also fails to establish nexus between “inhibition of TRPC5” and each asserted utility. The assertion that all compounds showing “inhibition of TRPC5” would have the same utilities is mere speculation. Applicant’s argument is mere argument and cannot take the place of evidence, In re Schulze, 145 USPQ 716 (CCPA, 1965). Inhibition of TRPC5 by different compounds could be at different points at the receptor site. For example, isomers of the same compound may bind different points at a receptor site or the same point and still elicit different utilities.
Applicant’s contention that a selection of species is only for search purpose ignores MPEP 803.02 IIIA, cited in the restriction: “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” The Examiner did just that. Under the US patent practice, interpretation and application of relevant Statutes and Rules are the same for every application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 83, 86, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Claim 83, is drawn to reducing risk of developing all kidney diseases (prevention) known today and those that may be discovered in the future.  This is true for anxiety and depression. Prevention implies the disorders have not occurred. The specification fails to disclose how to identify “normal” patients who are susceptible to each disorder and the treatment regimen that would prevent each disorder. There is no evidence in the specification that established correlation between the specification disclosure and prevention of the claimed diseases or conditions. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
The specification disclosed method of treatment, starting from page 26, comprising the definitions of some of the claimed disorders and diagnoses thereof. There is no single evidence the compounds would treat the claimed disorders. Not a single experiment is disclosed establishing nexus between the compounds and each disorder. Cancer cell line from each category of cancer is not used in any assay. Claims 83, 86, are deemed speculations.  Syndromes are not disease but symptoms. What are minimal change diseases or thin basement membrane diseases, immune complex mediated, complement-mediated diseases? Idiopathic is due to genetic or inborn disease and are not treatable but only managed. What infective agent caused postinfectious glomerulonephritis? Proliferative glomerulonephritis is due to infection. What infective agent would cause glomerulonephritis? Any known infective agent or those that may be discovered in the future? No evidence the compounds are anti-infective agents or anti-immune or anti-complement agents. Several disorders in claim 86 are secondary disorders or symptoms of a primary disease. Treatment of a secondary disorder or symptom is not the same as treating the primary disease.
  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and (each disease) the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). By deleting claims 83, 86, the rejection would be overcome.
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  By deleting claims 83, 86, the rejection would be overcome.
Response
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. Applicant asserts the rejection cites lack of description but provides details on lack of enablement. A lack of enablement must necessarily lack a description of the enablement in the specification.
Applicant contends that enablement needs not come from the specification as long as a POSA would understand how to make and use the invention.  In the instant, there is insufficient description of the utility in the specification and a POSA would not accept the utility as obviously correct because it is based on speculation. 
Applicant cited several publications in support of the assertion that a compound that inhibits TRPC5 would have the utilities in claims 83 and 86. This is a mere speculation.
Applicant fails to assert if the instant compounds and those in each cited publications are homologs, analogs, isomers, etc. Applicant fails to do analysis of the structural activity relationship (SAR) of the instant compounds vis a vis those in the cited publications. Inhibition of TRPC5 could be due to damage or mutation at the receptor site. Inhibition of TRPC5 by different compounds could be at different points at the receptor site. For example, isomers of the same compound may bind different points at a receptor site or the same point and still elicit different utilities. Sometimes they cancel each other or act synergistically.
 “Applicants [must] provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects, Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  
Objection
Claims 1, 5, 10, 15, 17, 26, 29, 36, 44, 47, 52, 66, 71, 82-83, 86, are objected to for having non-elected inventions. They must be amended as set forth above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         July 15, 2022